DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on August 21, 2019.  Claims 1-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 13 is objected to because of the following informalities:  Line 3 of the claim recites the phrase “a pair distally extending lobes”, wherein the phrase is missing the word “of”, and line 5 of the claim recites the phrase “a pair proximally extending lobes”, wherein the phrase is also missing the word “of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-17, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Licht et al. (US 2017/0095922, hereinafter Licht).
Concerning claim 1, the Licht et al. prior art reference teaches an articulatable wrist for an end effector (Figure 3), comprising: a first linkage (Figure 2A; end link); a second linkage rotatably coupled to the first linkage at a first articulation joint (Figure 4A; 401); a flexible member extending at least partially through a central channel cooperatively defined by the first and second linkages (Figure 10; 715); and a first pivot guide rotatably coupled to the second linkage at the first articulation joint and rotatable about a first pivot axis extending through the first articulation joint (Figure 4A; 403), the first pivot guide defining a central aperture alignable with the central channel and sized to accommodate the flexible member therethrough (Figure 25; 2505), wherein the first pivot guide supports an outer diameter of the flexible member at the first articulation joint and thereby prevents the flexible member from flexing beyond the first pivot axis during articulation ([¶ 0153]).
Concerning claim 2, the Licht reference teaches the articulatable wrist of claim 1, further comprising an axially-extending conduit defined in the flexible member (Figure 21A; 2109) to receive a closure cable used to actuate jaws of the end effector (Figure 18A-C), wherein the pivot guide supports the outer diameter of the flexible member at the first articulation joint and prevents a centerline of the closure cable from deviating below the first pivot axis during clamping (Figure 18A-C).
Concerning claim 3, the Licht reference teaches the articulatable wrist of claim 1, wherein the second linkage comprises: a main body that defines a portion of the central channel (Figure 11A; 1107); a pair of lobes extending from the main body and laterally offset from each other (Figure 11A; 1105); and an aperture defined in each lobe and sized to rotatably receive a portion of the first pivot guide (Figure 11A; aperture in 1105).
Concerning claim 4, the Licht reference teaches the articulatable wrist of claim 3, wherein the first pivot guide comprises: a cylindrical body that defines a central aperture (Figure 12A; 1205) and has first and second ends rotatably received into the aperture defined on each lobe (Figure 12A; portions of body attached to 1203’); and a protrusion extending outward from each of the first and second ends and providing a first axle extending along the first pivot axis (Figure 12A; 1203’), wherein the first linkage is rotatably coupled to the second linkage at the first axle.
Concerning 5, the Licht reference teaches the articulatable wrist of claim 3, wherein the first pivot guide comprises: an annular body that defines the central aperture (Figure 12A; 1201); and opposing pins extending radially outward from the annular body at angularly opposite sides of the annular body (Figure 12A; 1203’), wherein the opposing pins are rotatably received into the aperture defined on each lobe (Figure 13A; 705).
Concerning 9, the Licht reference teaches the articulatable wrist of claim 1, wherein the second linkage comprises: a first intermediate part providing a first lobe (Figure 11A; a first hemisphere containing one yoke 1105 of the body may be defined as a first intermediate part); and a second intermediate part providing a second lobe laterally offset from the first lobe when the first and second intermediate parts are mated to form the second linkage and define the central part (Figure 11A; a second hemisphere containing the other yoke 1105 of the body may be defined as a second intermediate part, wherein both hemispheres are permanently mated).
Concerning claim 10, the Licht reference teaches the articulatable wrist of claim 9, wherein the first pivot guide comprises: an annular body that defines the central aperture (Figure 12A; 1201); and opposing disc-shaped heads positioned at angularly opposite sides of the annular body (Figure 12A; 1203’) and rotatably received within a bearing pocket defined on a corresponding one of the first and second lobes (Figure 13A; 705), wherein mating the first and second intermediate parts secures the first pivot guide to the articulatable wrist.
Concerning claim 11, the Licht reference teaches the articulatable wrist of claim 1, wherein the second linkage comprises a main body that defines a portion of the central channel (Figure 11A; 1101), a pair of lobes extending from the main body and laterally offset from each other (Figure 11A; 1105), and one or more arcuate slots defined in each lobe (Figure 11C; 1105), and wherein the first pivot guide comprises two or more pins received within and extending between the one or more arcuate slots defined in each lobe (Figure 12A; 1203’), wherein the two or more pins are angularly offset from each other to define the central aperture.
Concerning claim 12, the Licht reference teaches the articulatable wrist of claim 1, further comprising: a third linkage rotatably coupled to the second linkage at a second articulation joint and cooperatively defining the central channel with the first and second linkages (Figure 4A; 401 below second linkage); and a second pivot guide rotatably coupled to the second linkage at the second articulation joint and rotatable about a second pivot axis extending through the second articulation joint (Figure 4A; 403 below first pivot guide), the second pivot guide defining a central aperture alignable with the central channel and sized to accommodate the flexible member therethrough (Figure 25; 2505), wherein the second pivot guide supports an outer diameter of the flexible member at the second articulation joint and thereby prevents the flexible member from flexing beyond the second pivot axis during articulation ([¶ 0153]).
Concerning claim 13, the Licht reference teaches the articulatable wrist of claim 12, wherein the second linkage comprises: a main body that defines a portion of the central channel (Figure 11A; 1101); a pair of distally extending lobes extending distally from the main body and laterally offset from each other (Figure 11C; 1105); a pair of proximally extending lobes extending proximally from the main body and laterally offset from each other, wherein the pair of proximally extending lobes are angularly offset from the pair of distally extending lobes (Figure 27B); an aperture defined in each distally extending lobe and sized to rotatably receive a portion of the first pivot guide, and an aperture defined in each proximally extending lobe and sized to rotatably receive a portion of the second pivot guide (Figure 27B; slots in yokes may be defined as aperture).
Concerning claim 14, the Licht reference teaches the articulatable wrist of claim 1, wherein the first pivot guide may be made of either an electrically-conductive material or a non-conductive material given any material can be categorized in one of the two categories.
Concerning claim 15, the Licht prior art reference teaches a surgical tool (Figure 32), comprising: a drive housing (Figure 32; 501); an elongate shaft that extends from the drive housing (Figure 32; 526); an end effector arranged at an end of the elongate shaft (Figure 32; 568, 569); an articulatable wrist that interposes the end effector and the elongate shaft (Figure 32; 583), the articulatable wrist including: a first linkage (Figure 2A; end link); a second linkage rotatably coupled to the first linkage at a first articulation joint (Figure 4A; 401); a flexible member extending at least partially through a central channel cooperatively defined by the first and second linkages (Figure 10; 715); and a first pivot guide rotatably coupled to the second linkage at the first articulation joint and rotatable about a first pivot axis extending through the first articulation joint (Figure 4A; 403), the first pivot guide defining a central aperture alignable with the central channel and sized to accommodate the flexible member therethrough (Figure 25; 2505), wherein the first pivot guide supports an outer diameter of the flexible member at the first articulation joint and thereby prevents the flexible member from flexing beyond the first pivot axis during articulation ([¶ 0153]).
Concerning claim 16, the Licht reference teaches the surgical tool of claim 15, wherein the end effector includes jaws actuatable to open and close (Figure 35; 568, 569), the surgical tool further comprising: a closure cable extending from the drive housing to the end effector and actuatable to close the jaws (Figure 19AB; 1905), wherein the closure cable extends through an axially-extending conduit defined in the flexible member (Figure 21A; 2109), and wherein the pivot guide supports the outer diameter of the flexible member at the first articulation joint and prevents the centerline of the closure cable from deviating below the pivot axis during closing (Figure 18A-C).
Concerning claim 17, the Licht reference teaches the articulatable wrist of claim 15, wherein the second linkage comprises: a main body that defines a portion of the central channel (Figure 11A; 1107); a pair of lobes extending from the main body and laterally offset from each other (Figure 11A; 1105); and an aperture defined in each lobe and sized to rotatably receive a portion of the first pivot guide (Figure 11A; aperture in 1105).
Concerning claim 19, the Licht reference teaches the articulatable wrist of claim 17, wherein the first pivot guide comprises: an annular body that defines the central aperture (Figure 12A; 1201”); and one or more dimples protruding radially inward from the annular body and into the central aperture (Figure 25; 2505).
Concerning claim 20, the Licht reference teaches the articulatable wrist of claim 15, wherein the second linkage comprises: a first intermediate part providing a first lobe (Figure 11A; a first hemisphere containing one yoke 1105 of the body may be defined as a first intermediate part); and a second intermediate part providing a second lobe laterally offset from the first lobe when the first and second intermediate parts are mated to form the second linkage and define the central part (Figure 11A; a second hemisphere containing the other yoke 1105 of the body may be defined as a second intermediate part, wherein both hemispheres are permanently mated).
Concerning claim 21, the Licht et al. prior art reference teaches a method of operating a surgical tool, comprising: positioning the surgical tool adjacent a patient for operation ([¶ 0135]; used in minimally invasive surgery, which involves positioning the tool adjacent a patient for operation), the surgical tool including a drive housing (Figure 32; 501); an elongate shaft that extends from the drive housing (Figure 32; 526); an end effector arranged at an end of the elongate shaft (Figure 32; 568, 569); an articulatable wrist that interposes the end effector and the elongate shaft (Figure 32; 583), the articulatable wrist including: a first linkage (Figure 2A; end link); a second linkage rotatably coupled to the first linkage at a first articulation joint (Figure 4A; 401); a flexible member extending at least partially through a central channel cooperatively defined by the first and second linkages (Figure 10; 715); and a first pivot guide rotatably coupled to the second linkage at the first articulation joint and rotatable about a first pivot axis extending through the first articulation joint (Figure 4A; 403), the first pivot guide defining a central aperture alignable with the central channel and sized to accommodate the flexible member therethrough (Figure 25; 2505); articulating the wrist and simultaneously bending the flexible member within the central channel (Figure 18A-C), and supporting the outer diameter of the flexible member at the first articulation joint with the first pivot guide and thereby preventing the flexible member from flexing beyond the first pivot axis during articulation ([¶ 0153]).
Concerning claim 22, the Licht reference teaches the method of claim 21, wherein the wrist further includes a third linkage rotatably coupled to the second linkage at a second articulation joint and cooperatively defining the central channel with the first and second linkages (Figure 4A; 401 below second linkage), and a second pivot guide rotatably coupled to the second linkage at the second articulation joint and rotatable about a second pivot axis extending through the second articulation joint (Figure 4A; 403 below first pivot guide), the second pivot guide defining a central aperture alignable with the central channel and sized to accommodate the flexible member therethrough (Figure 25; 2505), the method further comprising: actuating a closure cable extending from the drive housing to the end effector to close the jaws of the end effector ([¶ 0146]; one end of transmission member may be defined as the closure cable), wherein the closure cable extends through a first axially-extending conduit defined in the flexible member (Figure 21A; 2107); supporting the outer diameter of the flexible member at the first articulation joint with the pivot guide and thereby preventing the centerline of the closure cable from deviating below the first pivot axis during closing (Figure 18A-C); actuating an open cable extending from the drive housing to the end effector to open the jaws ([¶ 0146]; other end of transmission member may be defined as the open cable), wherein the open cable extends through a second axially extending conduit defined in the flexible member angularly offset from the first axially extending conduit by 90° (Figure 23; 2109, offset degrees dictated by how the axes are drawn relative to the conduits which may be arbitrarily drawn); and supporting the outer diameter of the flexible member at the second articulation joint with the pivot guide and thereby preventing the centerline of the open cable from deviating below the second pivot axis during opening (Figure 18A-C).

Allowable Subject Matter
Claims 6-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Ikeda reference (US 2011/0028991) teaches pivot guides (Figure 51; 620) and a flexible member (Figure 39; 450); the Haraguchi reference (US 2018/0078322) and the Schaible et al. reference (US 9033998) teach pivot guides; and the Cooper et al. reference (US 2008/0058861) and the Umemoto et al. reference (US 2009/0112316) teach flexible members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        7/29/2022